DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 10/25/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24-26, 29, 32, 34, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammage et al (EMBO, 2014, of record).  This rejection is maintained for reasons made of record in the Office Action dated 6/24/2021 and for reasons set forth below.
Regarding the claim amendments, it is noted that the ZFN’s of Gammage et al cleave near the sequences they recognize (illustrated in Fig. 2A).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Applicants essentially assert that Gammage et al do not teach two distinct endonucleases that are targeted to cleave at first and second selected sequences.  Rather, Gammage et al teach a single ZFN dimer that cleaves a single sequence.
.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-26, 28, 29, 32- 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammage et al (EMBO, 2014, of record) in view of Bacman et al (Nat. Med., 2013, of record) and Bedell et al (2012, of record). This rejection is maintained for reasons made of record in the Office Action dated 6/24/2021 and for reasons set forth below.
Regarding the claim amendments, it is noted that the ZFN’s of Gammage et al cleave near the sequences they recognize (illustrated in Fig. 2A).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Applicants essentially assert that Bacman and Bedell et al do not make up for the .

Claims 27, 31, 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633